       Case 1:17-cv-09554-AKH Document 336-2 Filed 07/10/20 Page 1 of 1




                                                                                                John Clune
                                                                                       clune@hbcboulder.com




                                            January 24, 2020


Via Email

All Counsel of Record

       Re:       Geiss et al. v. The Weinstein Company Holdings LLC et al.
                 17-cv-09554-AKH

Dear Counsel,

        We have been retained in the above-referenced matter and have entered our appearances
on behalf of Ms. Zoe Brock, who is a named putative class representative for this matter. Ms.
Brock is no longer represented by Ms. Fegan or the law firm of Hagens Berman. We understand
negotiations regarding a global settlement are ongoing.              Please copy us on future
communications regarding those negotiations, as well as on communications regarding other
issues concerning this matter. Likewise, please include us on all further discussions that concern
moving this matter toward settlement and feel free to contact us at any time.

       We look forward to working with all of you.

                                                         Sincerely,


                                                         John Clune
                                                         Daniel Williams

JCC/sgr




             921 Walnut St., Suite 200 | Boulder, CO 80302 | Tel (303) 442-6514 | Fax (303) 442-6593
                                              www.hbcboulder.com                                 EXHIBIT   2
